Citation Nr: 1450414	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  05-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1963.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of this case was subsequently transferred to the RO in Indianapolis, Indiana.

The RO's November 2004 rating decision denied the Veteran's claim seeking entitlement to service connection for bilateral hearing loss.  The Veteran timely filed an appeal, and in October 2007, the Board issued a decision that denied the claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, based on a Joint Motion for Remand (Joint Motion), the Court remanded the case to the Board.  

In May 2011, the RO issued a rating decision that granted service connection at a noncompensable evaluation for left ear hearing loss, effective from June 29, 2004.  As such, the benefit sought on appeal has been granted with respect to the Veteran's left ear hearing loss and, thus, that issue is now moot.  


FINDING OF FACT

The Veteran's current right ear hearing loss is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

The RO's July 2004 and May 2011 letters advised the Veteran of the criteria for establishing his claim of service connection for right ear hearing loss. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2011, the Veteran was provided with a VA audiological evaluation.  The examiner reviewed the claims file, reviewed with the Veteran his history of hearing loss, and conducted an audiological evaluation of the Veteran's current hearing ability.  In March 2012, a supplemental medical opinion was obtained from the same VA examiner by the RO.  After reviewing the Veteran's claims file, including the medical articles submitted by the Veteran, the examiner provided a medical opinion addressing the etiology of the Veteran's current right ear hearing loss.  The examiner also provided supporting rationale for the opinion expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board's January 2010, March 2011, August 2011, and January 2012 remands collectively instructed the RO to request information from the Veteran concerning any additional hearing loss treatment he received; to request any available records relating to Veteran's service in the reserves; to schedule the Veteran for a new audiological evaluation; and to obtain a supplemental medical opinion as to whether the Veteran's right ear hearing loss was related to his military service, to include consideration of the medical articles submitted by the Veteran in support of his claim.  The RO was also directed to readjudicate the Veteran's claim with consideration of the medical articles submitted by the Veteran.  

In a May 2010 letter, the RO has requested that the Veteran identify any additional treatment providers he had seen for his hearing loss; and requested that he provide the name and address of the Reserve unit to which he was assigned.  An April 2010 report of contact noted that the Veteran denied having ever reported to the reserve unit, and indicated that there would be no records from this period.  Thereafter, the RO scheduled the Veteran for a September 2011 audiological evaluation; and obtained from the same examiner a supplemental medical opinion, dated in March 2012, which included explicit consideration of the medical articles submitted by the Veteran and was supported by an adequate rationale.  Finally, in January 2013, the RO readjudicated the issue on appeal within a supplemental statement of the case.  This readjudication included consideration of the medical articles submitted by the Veteran during the course of this appeal.  Accordingly, the directives of the Board's prior remands have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty from October 1959 to September 1963.  The Veteran's entrance examination, conducted on October 15, 1959, noted that his ears were normal on physical examination.  The examination report also noted that whispered voice testing and spoken voice testing both revealed 15/15 level hearing, bilaterally.

The report of a subsequent audiological evaluation, conducted on October 22, 1959, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
-5 (5)
-5 (5)
-5 (5)
5 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
5 (10)

(Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  The conversion of these audiogram results to numerical findings was performed by the VA examiner in April 2011.)

A February 1960 treatment report noted that the Veteran had a sebaceous cyst removed from behind his right ear.  The Veteran's service treatment records are silent as to any complaints or diagnoses of hearing loss or tinnitus.  

The Veteran's August 1963 separation examination noted that his ears were normal on physical examination.  An audiological evaluation performed at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-5 (5)
-5 (5)
10 (15)
LEFT
-10 (5)
-10 (0)
0 (10)
15 (25)
25 (30)

(Once again, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

Following the Veteran's separation from service in 1963, the first evidence of record showing any complaints or findings of hearing loss is not shown until May 2003.  Specifically, a private May 2003 audiological evaluation revealed findings of bilateral hearing loss as defined for VA purposes by 38 C.F.R. § 3.385.

In June 2004, the Veteran filed his present claim seeking service connection for hearing loss.  In support of his claim, the Veteran submitted an internet article entitled, "Hearing: Noise-Induced Hearing Loss" from familydoctor.org.  The article indicated that long exposure to noise can damage the soft tissue of the inner ear; and if enough cells and nerves are destroyed hearing is permanently damaged.  

In August 2007, the Veteran submitted an internet article entitled, "Noise-Induced Hearing Loss" from the National Institute on Deafness and Other Communication Disorders.  This article indicated that when one is exposed to sounds that are too loud or exposed to loud sounds that last a long time, sensitive structures in the inner ear can be damaged, causing noise-induced hearing loss.  

In November 2009, the Veteran submitted an internet article entitled, "Hearing loss" from mayoclinic.com.  The article noted that there are multiple causes of hearing loss, including age, heredity, noise exposure, some medications, and some illness.  The article also noted that most hearing loss results from damage to the inner ear.

In April 2011, the Veteran underwent a VA audiological examination.  The examiner reviewed the Veteran's October 15, 1959 audiological examination results and compared those results to the results of an audiological examination conducted upon the Veteran's service discharge.  With respect to the Veteran's right ear, his puretone threshold improved or remained the same at each ratable level with the exception of 4000 Hertz.  See 38 C.F.R. § 4.85 (2014).  At the 4000 Hertz level, the Veteran's puretone threshold worsened by 5 decibels.  After administering an audiological examination, the report listed a diagnosis right ear hearing loss.  

In September 2011, a supplemental opinion was obtained from the April 2011 VA examiner.  Therein, the examiner opined as follows:

Given the Institute of Medicine report on noise exposure in the military which concluded that based on current knowledge [noise-induced hearing loss] occurs immediately, i.e., there is no scientific support for delayed onset [noise-induced hearing loss] weeks, months, or years after the exposure event, and given the [V]eteran's hearing was within normal limits at time of separation exam[ination] the [V]eteran's current right ear hearing loss is not caused by or a result of military noise exposure.

In January 2012, the Veteran submitted an article entitled, "Adding Insult to Injury: Chochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" from the Journal of Neuroscience, dated November 11, 2009.  The article suggests that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing, and that this primary neurodegeneration should add to difficulties hearing in noisy environments, and could contribute to tinnitus, hyperacusis, and other perceptual anomalies commonly associated with inner ear damage.  

In March 2012, a supplemental medical opinion concerning the etiology of the Veteran's right ear hearing loss was received from the same VA examiner that had conducted the April 2011 examination.  The examiner noted that the Veteran's claims filed had been reviewed.  The examiner opined that the Veteran's right ear hearing loss was "less likely than not" incurred in or caused by an inservice injury, event or illness.  In support of this opinion, the examiner noted that the Veteran exhibited normal right ear hearing acuity on his separation audiogram performed in August 1963.  

The examiner indicated that the conflicting medical evidence of record had been reviewed.  The examiner stated that most scientific evidence indicates that previously noise-exposed ears are not more sensitive to further noise exposure, and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  The examiner noted that rate of hearing loss due to chronic noise exposure is greater during the first 10 to 15 years of exposure, and decreases as the hearing threshold increases.  In contrast, age-related hearing loss accelerates over time.  The examiner noted that an Institute of Medicine article concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  As for the article from the Journal of Neuroscience submitted by the Veteran, the examiner indicated that this was based on an experiment performed on mice, and that the evidence obtained from this experiment can not be directly correlated to humans.  The examiner noted that the primary disadvantage of animal studies lies in the difficult in generalizing the findings to humans, especially concerning hazardous noise doses.  See Humes L., Joellenbeck I., Durch J. (2005) Noise and military service: implications for hearing loss and tinnitus, Washington, D.C.: National Academies.  

The Board finds that Veteran's statements and testimony are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Board finds that the Veteran was exposed to noise during his active duty service.    

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for right ear hearing loss.  The Veteran's service treatment records are silent as to any complaint or diagnosis of right hearing loss.  His August 1963 separation examination listed his ears as normal, and an audiological evaluation conducted at that time revealed clinically normal hearing. 

Following his separation from service, the first post service complaint or diagnosis of hearing loss is not shown until 2003, 40 years after the Veteran's discharge from military service.  

After reviewing all of the evidence in the claims file, the VA examiner in March 2012 opined that the Veteran's current right ear hearing loss was "less likely than not" related to his military service.  The VA examiner based this opinion based an audiological examination of the Veteran, a discussion with the Veteran as to the history of his hearing loss, and  upon a complete review of the claims file, including the medical articles submitted by the Veteran.

While the Veteran's inservice noise exposure is not disputed, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, there is no competent evidence linking any current hearing loss to noise exposure during service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for right ear hearing loss is not warranted.


ORDER


Service connection for right ear hearing loss is denied.
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


